Case 2:19-cv-00040-JRG-RSP Document 204-6 Filed 01/24/20 Page 1 of 11 PageID #:
                                   7540




                             EXHIBIT “E”
Case 2:19-cv-00040-JRG-RSP Document 204-6 Filed 01/24/20 Page 2 of 11 PageID #:
                                   7541


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

   IMPLICIT, LLC,                                  §
                                                   §
                  Plaintiff,                       §
                                                   §
   v.                                              §
   IMPERVA, INC.                                   §
                                                           Case No. 2:19-cv-00040-JRG-RSP
                                                   §
                                                                     LEAD CASE
                                                   §
   FORTINET, INC.                                  §
                                                           Case No. 2:19-cv-00039-JRG-RSP
                                                   §
                                                   §
   JUNIPER NETWORKS, INC.                          §
                                                           Case No. 2:19-cv-00037-JRG-RSP
                                                   §
                  Defendants.                      §

       FORTINET, INC.’S OBJECTIONS AND RESPONSES TO IMPLICIT, LLC’S
         FIRST SET OF COMMON INTERROGATORIES TO DEFENDANTS

          Defendant Fortinet, Inc. (“Defendant” or “Fortinet”), pursuant to Rules 26 and 33 of

   the Federal Rules of Civil Procedure, hereby serves the following written objections and

   responses to Plaintiff Implicit, LLC’s (“Plaintiff” or “Implicit”) First Set of Common

   Interrogatories to Defendants (the “Interrogatories”). These responses represent Defendant’s

   good faith effort to respond based on information available at this time.            Defendant’s

   investigation of this matter is continuing, and Defendant specifically reserves the right to later

   amend, supplement, correct, or clarify its responses in accordance with the Federal Rules of

   Civil Procedure


                  OBJECTIONS TO DEFINITIONS AND INSTRUCTIONS

          The following Objections to Implicit’s Definitions and Instructions are made with

   respect to each and every one of Implicit’s Interrogatories:

          1.      Defendant objects to Plaintiff’s definition of “Defendants,” “You,” and/or

   “Your” as vague, ambiguous, overly broad, and inconsistent with the Federal Rules of Civil

                                                -1-
Case 2:19-cv-00040-JRG-RSP Document 204-6 Filed 01/24/20 Page 3 of 11 PageID #:
                                   7542


   Fortinet-Implicit_142537 – Fortinet-Implicit_146681.       An identification of persons with

   knowledge as to these facts can be ascertained from Defendant’s Rule 26(a)(1) Initial and

   Additional Disclosures, and any amendments thereto.

          Discovery and Defendant’s investigation are ongoing and Defendant reserves the right

   to supplement its response to this Interrogatory as appropriate.


   INTERROGATORY NO. 7:

          Separately for each offering Identified in Your response to Interrogatory Nos. 1 and 3,

   state in detail all factual and legal bases for Your contention (if You do so contend) that You

   do not infringe, directly or indirectly, any claim of the Patents-in-Suit, Identifying the claim

   element(s) that You allege are not included in each Accused Instrumentality that You contend

   does not infringe and explain in detail why each such element is not included (both literally

   and under the doctrine of equivalents). As part of Your response, if You disagree with any of

   Implicit’s infringement contentions, separately Identify any contention with which You

   disagree and explain in detail why You disagree and Identify the person(s) who are most

   knowledgeable about the facts underlying Your answer and Documents related thereto.

   RESPONSE TO INTERROGATORY NO. 7:

          Defendant incorporates by reference its General Objections, and Objections to

   Interrogatory Nos. 1 and 3, as if fully set forth herein. Defendant objects to this Interrogatory

   to the extent it seeks disclosure of information protected by the attorney-client privilege,

   common-interest privilege, joint-defense privilege, attorney work product doctrine, or any

   other applicable privilege, immunity, or protection as provided by any applicable law.

   Defendant objects to this Interrogatory as overbroad, unduly burdensome, not relevant to the

   claim or defense of any party and not proportional to the needs of this case to the extent that

   it seeks discovery concerning Defendant products, services, instrumentalities and/or

                                                - 41 -
Case 2:19-cv-00040-JRG-RSP Document 204-6 Filed 01/24/20 Page 4 of 11 PageID #:
                                   7543


   functionality thereof not identified by Implicit in its Disclosure of Asserted Claims and

   Preliminary Infringement Contentions served June 17, 2019. Defendant objects to this

   Interrogatory as compound and consisting of multiple discrete subparts constituting separate

   interrogatories; in treating these discrete subparts as one interrogatory, Implicit impermissibly

   seeks to circumvent the discovery limitations set by Fed. R. Civ. P. 33(a)(1) and the Discovery

   Order (D.I. 107), ¶ 5(a). Defendant further objects to the phrases “offering” and “person(s)

   who are most knowledgeable” as vague and ambiguous, and failing to identify the information

   sought with reasonable particularity. Defendant objects to the request for information about

   “doctrine of equivalents” as vague and ambiguous, and calling for a legal conclusion.

   Defendant objects to this Interrogatory as premature, as it calls for information that will be the

   subject of expert opinion and it seeks expert disclosure before the time contemplated by Fed.

   R. Civ. P. 26 and the Court’s orders in this case.

          Subject to and without waiving the foregoing General and Specific Objections,

   Defendant responds as follows: Neither Defendant nor its products or services infringe any

   claim of any of the Patents-In-Suit because none of the asserted claims are valid.

          Furthermore, Implicit’s failure to submit sufficient infringement contentions has

   impeded Defendant’s ability to fully develop its non-infringement positions. Implicit’s

   infringement contentions are deficient in multiple respects and do not provide Defendant with

   sufficient information to understand the bases for Implicit’s infringement allegations or the

   alleged scope of the claims as Implicit is applying them in making such allegations. In

   particular, Implicit has not yet identified where and how each element of each asserted claim

   is found within the accused products and services of Defendant following Implicit’s review of

   Defendant’s source code. This includes numerous claim limitations for which Implicit merely

   relies upon information and belief. Implicit has also failed to articulate any infringement


                                                - 42 -
Case 2:19-cv-00040-JRG-RSP Document 204-6 Filed 01/24/20 Page 5 of 11 PageID #:
                                   7544


   theory based on the doctrine of equivalents.

          With respect to the demultiplexing patents (i.e., the ’683, ’790, ’780, ’839, ’387, and

   ’104 Patents), the Accused Instrumentalities do not, either alone or in combination, “obtain”

   or “receive” a “packet” or “packets” from a message and, in response to the “packet” or

   “packets”, “create” or “identify” a “path” or “sequence” of “routines” obtained from

   information located in the “packet” or “packets.”

          By way of example for the ’683 Patent, the Accused Instrumentalities do not perform

   any of the steps of:

                 “storing instructions executable by the processing unit to:”
                      o “creating, based on an identification of information in a received packet
                        of a message, a path that includes one or more data structures that
                        indicate a sequence of routines for processing packets in the message;”
                      o “storing the created path;”
                      o “processing subsequent packets in the message using the sequence of
                        routines indicated in the stored path, wherein the sequence includes a
                        routine that is used to execute a Transmission Control Protocol (TCP)
                        to convert one or more packets having a TCP format into a different
                        format.”

   ’683 Patent, claim 1.

          By way of example for the ’790 Patent, the Accused Instrumentalities do not perform

   any of the steps of:

                 “storing instructions executable by the processing unit to:”
                      o “receiving one or more packets of a message;”
                      o “identifying, using an IP address and one or more port addresses located
                        in one of the received packets, a sequence of two or more routines for
                        processing packets in the message;”
                      o “processing the one or more received packets using the identified
                        sequence of routines, wherein the sequence includes a routine that is
                        executable to perform a Transmission Control Protocol (TCP) to
                        convert at least one of the packets of the message into a different
                        format.”

   ’790 Patent, claim 8.

                                               - 43 -
Case 2:19-cv-00040-JRG-RSP Document 204-6 Filed 01/24/20 Page 6 of 11 PageID #:
                                   7545


          By way of example for the ’104 Patent, the Accused Instrumentalities do not perform

   any of the steps of:

                 “storing instructions executable by the processing unit to:”
                      o “receiving one or more packets of a message;”
                      o “determining a key value using information in the one or more packets;”
                      o “identifying, using the key value, a sequence of two or more routines,
                        wherein the sequence includes a routine that is used to execute a
                        Transmission Control Protocol (TCP) to process packets having a TCP
                        format;”
                      o “creating a path that includes one or more data structures that indicate
                        the identified sequence of two or more routines, wherein the path is
                        usable to store state information associated with the message;”
                      o “processing subsequent packets in the message using the sequence of
                        two or more routines indicated in the path.”

   ’104 Patent, claim 1.

          By way of example for the ’780 Patent, the Accused Instrumentalities do not perform

   any of the steps of:

                 “storing program instructions executable by the processor circuit to
                      o “receiving, via the network interface, a packet of a message;”
                      o “determining a key value for the packet, wherein the key value is
                        determined based on one or more headers in the packet;”
                      o “using the key value to determine whether the apparatus is currently
                          storing a path for the key value, wherein one or more routines are
                          specified in the path for processing packets of the message;”
                 “in response to determining that no path is currently storing a path for the key
                  value:
                      o identifying, using the key value, one or more routines for processing the
                        packet, including a particular routine that is used to execute a
                        Transmission Control Protocol (TCP) to convert packets having a TCP
                        format into a different format;”
                      o “creating a path using the identified one or more routines;”
                      o “processing the packet using the created path;”
                      o “storing the rest of the path for use in processing subsequent packets in
                        the message”
                 “in response to determining that a path is currently stored for the key value
                  process the packet using the stored path.”

                                               - 44 -
Case 2:19-cv-00040-JRG-RSP Document 204-6 Filed 01/24/20 Page 7 of 11 PageID #:
                                   7546


   ’780 Patent, claim 16.

          By way of example for the ’839 Patent, the Accused Instrumentalities do not perform

   any of the steps of:

                 “receiving, at a computing device having a processing circuit, a packet of a
                  message;”
                 “determining, by the computing device, a key value for the packet, wherein the
                  key value is determined based on one or more headers in the packet;”
                 “using, by the computing device, the key value to determine whether the
                  computing device is currently storing a previously created path for the key
                  value;”
                 “in response to determining that no path is currently stored for the key value,
                  the computing device:”
                      o “identifying, using the key value, one or more routines for processing
                        the packet, including a routine that is used to execute a Transmission
                        Control Protocol (TCP) to convert packets having a TCP format into a
                        different format;”
                      o “creating a path using the identified one or more routines wherein the
                        created path stores state information for at least one of the identified
                        one or more routines and specifies an ordering in which the identified
                        one or more routines are to be performed to process the packet;”
                      o “processing the packet using the created path.”

   ’839 Patent, claim 1.

          By way of example for the ’387 Patent, the Accused Instrumentalities do not perform

   any of the steps of:

                 “receiving, at a computing device, a packet of a message;”
                 “determining, by the computing device, a key value for the packet, wherein the
                  key value is determined based on one or more headers in the packet”
                 “using, by the computing device, the key value to determine whether the
                  computing device is currently storing a previously created path for the key
                  value;”
                 “in response to determining that no path is currently stored for the key value,
                  the computing device:”
                      o “identifying, using the key value, one or more routines for processing
                          the packet, including a routine that is used to execute a User Datagram
                          Protocol (UDP) to convert packets having a UDP format into a different
                          format;”
                      o “creating a path using the identified one or more routines”
                      o “processing the packet using the created path.”

                                              - 45 -
Case 2:19-cv-00040-JRG-RSP Document 204-6 Filed 01/24/20 Page 8 of 11 PageID #:
                                   7547


   ’387 Patent, claim 15.

          With respect to the applet patent (i.e., the ’075 Patent), the Accused Instrumentalities

   do not, either alone or in combination, receive requests from clients for a form of an

   “application” or “applet” and, in response to the request, generate the requested form of the

   “application” or “applet” and send that form to the client.

          By way of example for the ’075 Patent, the Accused Instrumentalities do not perform

   any of the steps of:

                 “configuring an applet server manager at a server computer to manage at least
                  one request from the one or more client computers for the one or more applets,
                  the applet server manager having access to one or more networks;”
                 “receiving the at least one request at the applet server manager;
                 passing the at least one request from the applet server manager to at least one
                  of the one or more networks;”
                 “receiving the one or more applets at the applet server manager from the at least
                  one of the one or more networks;”
                 “processing the one or more applets at the applet server manager, wherein
                  processing the one or more applets includes at least one of the following steps:”
                 “compressing the one or more applets before sending the one or more applets
                  to the one or more client computers”
                 “optimizing the one or more applets before sending the one or more applets to
                  the one or more client computers”
                 “verifying the one or more applets before sending the one or more applets to
                  the one or more client computers”
                 sending the one or more applets from the applet server manager to the one or
                  more client computers.”

   ’075 Patent, claim 1.

          Nor has Defendant contributed to the infringement or induced the infringement of any

   valid, enforceable claim of the Patents-in-Suit.

          Any additional responsive and non-privileged information on this subject will be

   provided in expert reports and other submissions at the appropriate time under the Court’s

   Scheduling Order, Local Rules, and the Federal Rules of Civil Procedure.

                                               - 46 -
Case 2:19-cv-00040-JRG-RSP Document 204-6 Filed 01/24/20 Page 9 of 11 PageID #:
                                   7548


          Discovery and Defendant’s investigation are ongoing and Defendant reserves the right

   to supplement its response to this Interrogatory as appropriate.


   INTERROGATORY NO. 8:

          Describe in detail each patent license agreement to which You are or have been a party,

   signatory, or beneficiary that covers or relates to network packet processing technology

   (including, without limitation, licenses for the offerings identified in response to Interrogatory

   Nos. 1 and 3), including without limitation: (i) the Date of the agreement; (ii) the parties to the

   agreement; (iii) the patent(s) involved; (iv) the product(s) covered; and (v) the amount paid

   and/or consideration exchanged, including any applicable royalty rate, upfront/lump- sum

   payments, or technology/patents transferred; and Identify all Documents reflecting the

   circumstances surrounding Your entry into such agreements or reflecting any

   Communications related to such agreements.

   RESPONSE TO INTERROGATORY NO. 8:

          Defendant incorporates by reference its General Objections as if fully set forth herein.

   Defendant objects to this Interrogatory to the extent it seeks disclosure of information

   protected by the attorney-client privilege, common-interest privilege, joint-defense privilege,

   attorney work product doctrine, or any other applicable privilege, immunity, or protection as

   provided by any applicable law.        Defendant objects to this Interrogatory because it is

   overbroad, unduly burdensome, not proportional to the needs of the case, and because the

   burden or expense of the proposed discovery outweighs its likely benefits, given the purpose

   of the discovery, the amount in controversy, and the importance of the issues at stake in the

   litigation. In particular, Defendant objects to this Interrogatory as overly broad and unduly

   burdensome to the extent it seeks identification of “each patent license agreement to which

   You are or have been a party, signatory, or beneficiary that covers or relates to network packet

                                                 - 47 -
Case 2:19-cv-00040-JRG-RSP Document 204-6 Filed 01/24/20 Page 10 of 11 PageID #:
                                    7549


    Respectfully submitted this 27th day of September, 2019.



                                                 /s/ Alice E. Snedeker
                                                 Matthew S. Gaudet (Georgia Bar No. 287789)
                                                 David C. Dotson (Georgia Bar No. 138040)
                                                 John R. Gibson (Georgia Bar No. 454507)
                                                 Alice E. Snedeker (Georgia Bar No. 151066)
                                                 DUANE MORRIS, LLP
                                                 1075 Peachtree Street, N.E., Suite 2000
                                                 Atlanta, Georgia 30309-3929
                                                 Office: (404) 253-6900
                                                 E-mail: mcgaudet@duanemorris.com
                                                 E-mail: dcdotson@duanemorris.com
                                                 E-mail: jrgibson@duanemorris.com
                                                 E-mail: aesnedeker@duanemorris.com

                                                 Christopher J. Tyson (VA SBN 81553)
                                                 cjtyson@duanemorris.com
                                                 DUANE MORRIS LLP
                                                 505 9th Street, N.W., Suite 1000
                                                 Washington, DC 20004-2166
                                                 Telephone: 202.776.7800
                                                 Fax: 202.776.7801

                                                 Deron R. Dacus
                                                 ddacus@dacusfirm.com
                                                 THE DACUS FIRM, P.C.
                                                 821 ESE Loop 323, Suite 430
                                                 Tyler, Texas
                                                 Telephone: 903.705.1117
                                                 Fax: 903.581.2543

                                                 Attorneys for Defendant Fortinet, Inc.




                                              - 68 -
Case 2:19-cv-00040-JRG-RSP Document 204-6 Filed 01/24/20 Page 11 of 11 PageID #:
                                    7550


                                CERTIFICATE OF SERVICE

      I certify that a copy of the foregoing document was served via electronic mail upon Plaintiff

Implicit, LLC’s counsel of record in accordance with the Federal Rules of Civil Procedure on

September 27, 2019.

                                                  DUANE MORRIS, LLP

                                                  /s/ Alice E. Snedeker_____
                                                  Alice E. Snedeker




                                              - 69 -
